PER CURIAM.
Upon a review and consideration of the record on appeal, briefs and oral argument we are of the opinion that the evidence is insufficient to sustain a conviction of larceny by false pretences; the evidence at most established only that appellant obtained certain articles of clothing on credit *504upon a promise to pay at a future date, which promise he did not fulfill. Cf. Youngker v. State, Fla.App.1968, 215 So.2d 318; Benefield v. State, Fla.App.1963, 151 So.2d 650; 14 Fla.Jur. False Pretenses and Cheats Section 4, et seq. Accordingly, the judgment of conviction is reversed, the sentence set aside and the defendant ordered to be discharged.
CROSS, OWEN, and MAGER, JJ., concur.